COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00290-CR


NATHAN THOMAS DANIEL                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR14-0063

                                     ----------

               CONCURRING MEMORANDUM OPINION 1

                                     ----------

      By stating that Appellant has provided no authority to show that the search

was unlawful, the majority appears to shift from the State the burden of showing

the presumptively unreasonable search to be lawful. A warrantless search or

seizure is per se unreasonable unless it falls under a recognized exception to the



      1
       See Tex. R. App. P. 47.4.
warrant requirement. 2 The State bears the burden to show that a warrantless

search was reasonable. 3 With this note, I concur in the result only.


                                                   /s/ Lee Ann Dauphinot

                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 23, 2015




      2
       Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514 (1967);
Walter v. State, 28 S.W.3d 538, 541 (Tex. Crim. App. 2000).
      3
       State v. Woodard, 341 S.W.3d 404, 412 (Tex. Crim. App. 2011).


                                         2